Citation Nr: 1716249	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  01-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 22, 1999, for the award of a 60 percent disability rating for ankylosing spondylitis of the spine and hips, previously rated as a lumbar strain with degenerative joint disease and bilateral leg pain.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) service from March 1985 to June 1985 and active duty service from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This issue was previously remanded by the Board in January 2004, July 2007, and May 2011 for additional development.  In a March 2013 decision, the Board denied an earlier effective date for the award of an increased rating for the Veteran's lumbosacral spine disability.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 order, the Court granted a Joint Motion for Partial Remand, which had the effect of vacating the Board's March 2013 denial and returning that issue to the Board for further consideration.  In March 2015, the Board again remanded that issue to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also remanded by the Board in March 2015 was the issue of entitlement to a separate compensable rating after July 22, 1999, for lumbar strain with degenerative joint disease and bilateral leg pain.  This issue was remanded by the Board to afford the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Such a statement of the case was issued to the Veteran in March 2016.  To date, the Veteran has not filed a timely substantive appeal on this issue, and it is therefore not before the Board.  See 38 U.S.C.A. § 7105.  

The issue of entitlement to an increased apportionment of the Veteran's VA compensation benefits will be the subject of a separate decision.  


FINDINGS OF FACT

1.  A September 1997 rating decision denied a disability rating in excess of 20 percent for a lumbar strain with degenerative joint disease and bilateral leg pain.  

2.  The Veteran initiated but did not perfect an appeal of the September 1997 rating decision.  

3.  An informal claim for an increased rating for a lumbar strain with degenerative joint disease and bilateral leg pain was received on July 22, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 1999 for a 60 percent rating for ankylosing spondylitis of the spine and hips have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeal is for an earlier effective date for the assignment of an increased disability rating for a service-connected disability.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding such downstream elements as effective dates, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents that are already contained in the record, and on the undisputed facts of the case.  As explained below, the earliest possible effective date has already been granted, that is, the date of receipt of the informal increased rating claim on July 22, 1999.  See 38 C.F.R. § 3.157(a), (b)(1) (2015); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

The Veteran seeks an effective date prior to July 22, 1999, for the award of a 60 percent disability rating for ankylosing spondylitis of the spine and hips, previously rated as a lumbar strain with degenerative joint disease and bilateral leg pain.  He contends this level of impairment existed prior to that date, and an earlier effective date is thus warranted.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.  

In determining an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  Further, under certain circumstances, reports of examination or hospitalization may be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157.  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In the present case, the facts are as follows:  In a November 1992 rating decision, service connection for a lumbosacral strain with degenerative joint disease and bilateral leg pain was granted.  A 20 percent initial disability rating under Diagnostic Code 5295-5003 was assigned, effective May 12, 1991.  The Veteran was informed that same month of this determination.  A timely appeal of this effective date or initial rating determination is not of record.  

In March 1993, the Veteran filed an informal service connection claim for PTSD.  He made no reference to his service-connected lumbosacral spine disability at that time.  

In March 1994, the Veteran underwent a VA orthopedic examination for review of his service-connected lumbosacral spine disability.  On that occasion, he reported that his lumbosacral spine disability had worsened in recent years.  On physical examination, he had full range of motion of the lumbosacral spine, with no evidence of spasm of the musculature of the low back or tenderness with palpation.  He was able to walk with a normal gait, and did not use a back brace or any tools to aid ambulation.  X-rays indicated degenerative arthritis in the left ischium.  

The RO issued an April 1994 rating decision which continued the 20 percent disability rating for the lumbosacral strain with degenerative joint disease and bilateral leg pain.  The Veteran was provided notification of this decision that same month, and did not file a timely notice of disagreement regarding this decision.  

Another VA review examination of the Veteran's spine was afforded him in December 1995.  He again reported worsening of his symptoms of the low back.  On physical evaluation, he walked with a normal gait, without evidence of a limp.  Range of motion of the lumbosacral spine was full.  Some tenderness was noted with palpation.  Strength was within normal limits.  The diagnosis was unchanged.  

The RO issued a January 1996 rating decision denying a disability rating in excess of 20 percent for the service-connected low back disability.  The Veteran was sent notice of this decision in February 1996.  Again, the Veteran did not initiate a timely appeal of this determination.  

On January 29, 1997, VA received an informal increased rating claim from the Veteran regarding the service-connected lumbosacral spine disability.  The RO issued a September 1997 rating decision which, among other determinations, continued the 20 percent rating for degenerative joint disease of the lumbosacral spine with bilateral leg pain.  In April 1998, the Veteran filed a notice of disagreement regarding the evaluation for his lumbosacral spine disability.  Thus, an appeal of the September 1997 denial of an increased rating was initiated by the timely filing of a notice of disagreement.  See 38 U.S.C.A. § 7105.  

In a December 1998 rating decision, the RO again continued the 20 percent rating for a lumbar strain with degenerative joint disease and bilateral leg pain.  The Veteran was sent a December 1998 letter notifying him of this decision.  

On July 22, 1999, the Veteran filed another informal increased rating claim for his low back disability.  In an April 2000 rating decision, the diagnosis of the Veteran's low back disability was changed to ankylosing spondylitis of the spine and a 60 percent disability rating under Diagnostic Code 5002-5286 was assigned, effective July 22, 1999.  The Veteran responded by filing a timely notice of disagreement regarding this effective date, and was subsequently sent a statement of the case on this issue.  He then filed a timely VA Form 9, perfecting his appeal of this issue.  

As an initial matter, the Board acknowledges that the Veteran filed a timely notice of disagreement in April 1998 in response to the September 1997 rating decision, thus initiating an appeal of that determination.  Moreover, the RO failed to afford him a statement of the case on that issue until October 2000, in response to the later August 2000 notice of disagreement.  Thus, the September 1997 rating decision was not final as to the issue of an increased rating for the lumbosacral spine disability at the time the April 2000 rating decision was decided.  See 38 C.F.R. §§ 3.104, 3.156.  

In a July 2007 remand, the Board recognized that the Veteran had not been afforded a statement of the case on the issue of entitlement to a disability rating in excess of 20 percent for a lumbosacral spine disability, as denied by the September 1997 rating decision.  The Board thus ordered the RO to afford the Veteran a statement of the case on the issues of entitlement to a disability rating in excess of 20 percent prior to July 22, 1999 for a lumbar strain and in excess of 60 percent effective that date for ankylosing spondylitis of the lumbosacral spine, so that he may perfect his appeal of these issues.  In July 2009, the RO issued such a statement of the case regarding both issues.  The Veteran did not, however, respond with a timely VA Form 9 or other form of substantive appeal; thus, his appeal of these issues was not perfected, and the September 1997 rating decision subsequently became final.  

As a result, the July 22, 1999 informal claim constitutes the most recent pending increased rating claim for the service-connected lumbosacral spine disability.  An effective date prior to July 22, 1999, is therefore not warranted for the award of an increased rating to 60 percent, as July 22, 1999 represents the date of receipt of the pending increased rating claim.  As noted above, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

In this case, the Veteran underwent a VA orthopedic examination of the spine in October 1998, within a year prior to the July 1999 claim.  On that occasion, he had forward flexion of the lumbosacral spine to 80 degrees, with pain reported beginning at 70 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  The award of a 60 percent disability rating was made under Diagnostic Code 5286, for complete bony fixation (ankylosis) of the spine.  Under this code, a 60 percent evaluation is warranted for ankylosis at a favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  In this case, neither ankylosis nor the functional equivalent thereof is established, as the Veteran clearly had, on VA examination in October 1998, some range of motion of the lumbosacral spine.  Moreover, as noted above, the Veteran failed, following receipt of the July 2009 statement of the case, to perfect his appeal of the issue of entitlement to an increased rating prior to July 22, 1999.  Thus, an earlier effective date is not warranted based on a factually ascertainable increase in disability occurring within a year prior to receipt of the July 22, 1999 claim.  The Veteran has also pointed to prior medical evidence which he contends establishes entitlement to a higher evaluation for many years prior to July 1999, but, insomuch as this evidence may suggest entitlement to a higher evaluation, the July 1999 informal claim was not received within a year thereafter.  

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error (CUE), the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the September 1997 or December 1998 rating decisions; thus, an effective date for a 60 percent rating prior to July 22, 1999 is precluded by the finality of the those rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

As noted in the Introduction of the March 2015 Board decision, in the March 2013 Board decision, an allegation of clear and unmistakable error (CUE) regarding the April 2000 recharacterization of the low back disability, to include consideration of possible severance of the lumbar spine DJD rating, was referred to the RO for initial consideration. The joint motion for remand noted that the Board found that the Veteran's January 2012 submissions appeared to argue that the April 2000 rating decision committed CUE by improperly severing service connection for lumbar strain and referred the issue to the Agency of Original Jurisdiction and also found that the April 2000 rating decision was not final and could not be reviewed for CUE. The joint motion for remand noted that the Board did not provide an adequate statement of reasons or bases when it failed to address the Veteran's underlying arguments regarding errors in the April 2000 rating decision. Upon further review the' Board finds that the April 2000 decision was the one on appeal and hence was not final, therefore, there could be no valid allegation of CUE. Instead, the Veteran used CUE language as part of his continuing disagreement with aspects of the decision on appeal. To the extent that CUE may have been alleged in the November 1992 rating decision which initially identified and characterized the disability in granting service connection, that allegation was addressed and rejected in the March 2013 decision. March 2013 Board decision, p. 15. That aspect of the Board decision was not appealed to the CAVC.  The Board remanded the issue of entitlement to a separate compensable evaluation for lumbar strain with degenerative joint disease in the March 2015 decision for issuance of a Statement of the Case as the Board found the April 2000 rating decision was not subject to CUE but found the Veteran had filed a NOD to the failure to continue to rate the lumbar DJD as a separate disability.  This Statement of the Case was issued in March 2016.  The Veteran did not timely file a Substantive Appeal.  

The Veteran also contends that when his service-connected low back disability was changed from lumbar strain with degenerative joint disease and bilateral leg pain to ankylosing spondylitis of the spine and hips, his prior 20 percent rating was improperly severed, and should have been continued as a separate disability rating.  Thus, the Board must also determine whether the modification of the diagnostic code may be considered a severance.  This matter was addressed by the Federal Circuit in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Essentially, it has consistently been found that the protection afforded is to the disability itself and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of 38 U.S.C.A. § 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel in VAOPGCPREC 50-91 and 13-92 and by the Court in Gifford.  See Read, supra.

As such, the Board finds that the change in diagnostic codes from Diagnostic Code 5295-5003 to Diagnostic Code 5002-5286 and later to Diagnostic Code 5240-5243 does not constitute a severance.  Instead the rating assigned by the agency of original jurisdiction in the April 2000 rating decision is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.  

Based on the above, the Board finds that the evidence of record reveals that an informal claim for an increased rating for the service-connected lumbosacral spine disability was received on July 22, 1999, and the earliest factually ascertainable date that the Veteran was entitled to a higher disability rating is subsequent to that date.  For these reasons, an effective date earlier than July 22, 1999 for the award of a 60 percent rating for ankylosing spondylitis of the spine and hips is not warranted.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).


ORDER

An effective date prior to July 22, 1999 for the award of a 60 percent rating for ankylosing spondylitis of the spine and hips is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


